Exhibit 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of September 27, 2017, by and between Hilton Worldwide Holdings Inc., a Delaware
corporation (the “Company”), and each of the entities identified on Schedule 1
hereto that sells Secondary Shares (as defined below) in the Secondary Offering
(as defined below) (each such entity, a “Seller,” and collectively, the
“Sellers”).

WHEREAS, the Sellers own shares (the “Shares”) of common stock, par value $0.01
per share, of the Company (the “Common Stock”);

WHEREAS, the Company and the Sellers propose to enter into a transaction (the
“Repurchase Transaction”) whereby the Sellers shall sell to the Company and the
Company shall purchase from the Sellers an aggregate number of Shares
(collectively, the “Repurchase Shares”) equal to the lesser of (x) 6.75% of the
number of Shares offered in the Secondary Offering (as defined below) and
(y) 1,050,000 Shares;

WHEREAS, each Seller shall sell to the Company and the Company shall purchase
from such Seller that number of Repurchase Shares that is determined by such
Seller’s ratable proportion of the total Shares being sold by the Sellers in the
Secondary Offering (as defined below), in each case rounded equitably to avoid
fractional shares;

WHEREAS, the Repurchase Shares shall be sold by the Sellers and purchased by the
Company at the Per Share Purchase Price (as defined below); and

WHEREAS, the Sellers propose to sell through an underwritten public offering
registered with the Securities and Exchange Commission (the “SEC”) certain other
Shares (the “Secondary Shares”) owned by the Sellers (the “Secondary Offering”).

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

REPURCHASE

Section 1.1 Repurchase of Shares. Each Seller shall, severally and not jointly,
sell to the Company and the Company shall purchase from such Seller that number
of Repurchase Shares that is determined by such Seller’s ratable proportion of
the total Shares being sold by the Sellers in the Secondary Offering, in each
case rounded equitably to avoid fractional shares, under the terms and subject
to the conditions hereof and in reliance upon the representations, warranties
and agreements contained herein, at the Closing (as defined below), at the per
share price at which the Secondary Shares are sold to the underwriter(s) in the
Secondary Offering (the “Per Share Purchase Price”).

Section 1.2 Closing.



--------------------------------------------------------------------------------

(a) The closing (the “Closing”) of the Repurchase Transaction shall be held at
the offices of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York,
New York, immediately subsequent to the satisfaction or waiver of the conditions
set forth in Article IV herein (with the date upon which such satisfaction or
waiver occurs being referred to here as the “Closing Date”) or at such other
time, date or place as the Sellers and the Company may agree in writing.

(b) At the Closing, each Seller shall deliver the number of Repurchase Shares
sold by such Seller to the Company or as instructed by the Company’s duly
executed stock powers relating to the Repurchase Shares sold by such Seller, as
applicable, and the Company agrees to deliver to such Seller a dollar amount
equal to the product of the Per Share Purchase Price and the number of
Repurchase Shares sold by such Seller by wire transfer of immediately available
funds.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers severally and not jointly represents and warrants to the
Company as follows:

Section 2.1 Title to Repurchase Shares. Such Seller will have, immediately prior
to the Closing, good and valid title to the Repurchase Shares to be sold at the
Closing Date by such Seller, free and clear of all liens, encumbrances, equities
or adverse claims; and, upon delivery of such Repurchase Shares and payment
therefor pursuant hereto, good and valid title to such Repurchase Shares, free
and clear of all liens, encumbrances, equities or adverse claims, will pass to
the Company.

Section 2.2 Required Consents; Authority. Except as would not impair in any
material respect the ability of such Seller to consummate its obligations
hereunder, all consents, approvals, authorizations and orders necessary for the
execution and delivery by such Seller of this Agreement, and for the sale and
delivery of the Repurchase Shares to be sold by such Seller hereunder, have been
obtained; and such Seller has full right, power and authority to enter into this
Agreement and to sell, assign, transfer and deliver the Repurchase Shares to be
sold by such Seller hereunder; this Agreement has been duly authorized, executed
and delivered by or on behalf of such Seller.

Section 2.3 Receipt of Information. Such Seller has received all the information
it considers necessary or appropriate for deciding whether to consummate the
Repurchase Transaction. Such Seller has had an opportunity to ask questions and
receive answers from the Company. Such Seller has had the opportunity to discuss
with its tax advisors the consequences of the Repurchase Transaction. Such
Seller has not received, nor is it relying on, any representations or warranties
from the Company other than as provided herein, and the Company hereby disclaims
any other express or implied representations or warranties with respect to
itself.

 

2



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company severally and not jointly represents and warrants to the Sellers as
follows:

Section 3.1 Authority Relative to this Agreement. Except as would not impair in
any material respect the ability of the Company to consummate its obligations
hereunder, the Company has the power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; and all action required to
be taken for the due and proper authorization, execution and delivery by it of
this Agreement and the consummation by it of the transactions contemplated
hereby has been duly and validly taken.

Section 3.2 Approvals. Except as would not impair in any material respect the
ability of the Company to consummate its obligations hereunder, no consent,
approval, authorization, order, license, registration or qualification of or
with any court or arbitrator or governmental or regulatory authority is required
for the execution, delivery and performance by the Company of this Agreement and
the consummation of the transactions contemplated by this Agreement.

ARTICLE IV

CONDITIONS TO CLOSING

Section 4.1 Completion of Secondary Offering. The obligations of the Company to
purchase the Repurchase Shares at the Closing are subject to the fulfillment on
or prior to the Closing of the condition that the Secondary Offering shall have
been consummated in accordance with the terms and conditions of any underwriting
or purchase agreement entered into in connection therewith.

ARTICLE V

MISCELLANEOUS

Section 5.1 Termination. This Agreement may be terminated at any time by the
mutual written consent of each of the parties hereto. In addition, this
Agreement may be terminated prior to 12:01 p.m. New York City time on the
Business Day immediately following the date of this Agreement by (i) the Company
if the Company has not completed its analysis with respect to certain tax
considerations relating to this Agreement and (ii) the Sellers if the Sellers
have not completed their analysis with respect to certain compliance
considerations relating to this Agreement. Furthermore, unless such date is
extended by the mutual written consent of each of the parties hereto, this
Agreement shall automatically terminate and be of no further force and effect in
the event that (a) the commencement of the Secondary Offering has not been
publicly announced within four (4) Business Days after the date hereof or
(b) the conditions in Section 4.1 of this Agreement have not been satisfied
within ten (10) Business Days after the date hereof.

 

3



--------------------------------------------------------------------------------

Section 5.2 Savings Clause. No provision of this Agreement shall be construed to
require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 5.3 Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Any party
may waive in whole or in part any benefit or right provided to it under this
Agreement, such waiver being effective only if contained in a writing executed
by such party (and by the Company, in the case of any waiver by any Seller). The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

Section 5.4 Severability. If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be illegal, void or unenforceable, all
other provisions of this Agreement shall not be affected and shall remain in
full force and effect.

Section 5.5 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto and executed
contemporaneously herewith, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 5.6 Successors and Assigns. Neither this Agreement nor any of the rights
or obligations of any party under this Agreement shall be assigned, in whole or
in part by any party without the prior written consent of the other parties.

Section 5.7 No Third Party Beneficiaries. No Person other than the parties
hereto shall have any rights or benefits under this Agreement, and nothing in
this Agreement is intended to, or will, confer on any Person other than the
parties hereto any rights, benefits or remedies.

Section 5.8 No Broker. Except as previously disclosed to each other party in
writing, no party has engaged any third party as broker or finder or incurred or
become obligated to pay any broker’s commission or finder’s fee in connection
with the transactions contemplated by this Agreement. Except as previously
disclosed to each other party in writing, no party has engaged any third party
as broker or finder or incurred or become obligated to pay any broker’s
commission or finder’s fee in connection with the transactions contemplated by
this Agreement.

Section 5.9 Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement

 

4



--------------------------------------------------------------------------------

Section 5.10 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Company
shall be given to Hilton Worldwide Holdings Inc., 7930 Jones Branch Drive, Suite
1100, McLean, Virginia 22102, (fax: (703) 442-3117); Attention: General Counsel
and Corporate Secretary. Notices to the Sellers shall be given to The Blackstone
Group, L.P. at 345 Park Avenue, New York, New York 10154, Attention: General
Counsel, (fax: (646) 253-8983).

Section 5.11 Governing Law; Consent to Jurisdiction. This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be performed in such state.

Section 5.12 Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to this Agreement unless otherwise specified.
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” “Business Day” means any day that is
not a Saturday, Sunday or other day on which banks are required or authorized by
law to be closed in New York, New York.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

HILTON WORLDWIDE HOLDINGS INC. By:   /s/ Kevin J. Jacobs Name:   Kevin J. Jacobs
Title:  

Executive Vice President and

Chief Financial Officer

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

HLT HOLDCO II LLC By:   /s/ William Stein Name:   William Stein Title:   Vice
President, Treasurer and Senior Managing Director

 

HLT HOLDCO III LLC By:   /s/ William Stein Name:   William Stein Title:   Vice
President, Treasurer and Senior Managing Director

 

HLT BREH VI HOLDCO LLC By:   /s/ William Stein Name:   William Stein Title:  
Vice President, Treasurer and Senior Managing Director

 

HLT BREP VI.TE.2 HOLDCO LLC By:   /s/ William Stein Name:   William Stein Title:
  Vice President, Senior Managing Director and Treasurer

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

HLT BREH INTL II HOLDCO LLC By:   /s/ William Stein Name:   William Stein Title:
  Vice President, Treasurer and Senior Managing Director

 

HLT A23 BREH VI HOLDCO LLC By:   /s/ William Stein Name:   William Stein Title:
  Vice President, Treasurer and Senior Managing Director

 

HLT A23 HOLDCO LLC By:   /s/ William Stein Name:   William Stein Title:   Vice
President, Treasurer and Senior Managing Director

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

Sellers

HLT Holdco II LLC

HLT Holdco III LLC

HLT BREH VI Holdco LLC

HLT BREP VI.TE.2 Holdco LLC

HLT BREH Intl II Holdco LLC

HLT A23 BREH VI Holdco LLC

HLT A23 Holdco LLC